Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4, 8-10, 12-16, 21, 25, 27-28, 30-34, and 36-37 are allowed.  
The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1, 4, 8-10, 12-16, 21, 25, 27-28, 30-34, and 36-37 are the inclusion of the limitation in the claims, which are not found in the prior art references, specifically detection of a repeated pattern of user modifications to bolus values or departure in delivered insulin boluses compared to the calculated bolus values by the bolus calculator and then modifying the bolus calculator parameters because of that detection.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
The most remarkable prior arts of record are as follows:
Birtwhistle et al. – U.S. Publication No. 2014/0325065 – Teaches a system for configuring an application program that once activated provides parameters associated with a prescription to deliver boluses.
Mensinger et al. – U.S. Publication No. 2014/0012117 – Teaches a system for providing a continuous glucose monitor to deliver insulin.
Brister et al. – U.S. Patent No. 8,808,228 – Teaches a system for calculating a medicament therapy and automatically set a bolus dose on an injection pen.
Agrawal et al. – U.S. Publication No. 2013/0345663 – Teaches an insulin infusion device with a bolus calculator to calculate bolus dosage recommendations based on carbohydrate consumption.
Estes et al. – U.S. Publication No. 2016/0038675 – Teaches an infusion pump system that provides bolus dosage based on parameters.
None of the prior arts teach detection of a repeated pattern of user modifications to bolus values or departure in delivered insulin boluses compared to the calculated bolus values by the bolus calculator and then modifying the bolus calculator parameters because of that detection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626